Judge FELDER,
dissenting:
Reduced to its simplest terms, the majority decide that evidence seized as a result of a general exploratory search is admissible because no unifying reason from the United States Court of Military Appeals supports *570its exclusion. I do not subscribe to their brand of logic and, respectfully, disagree with their decision.
Two judges agree in United States v. Roberts, 25 U.S.C.M.A. 39, 54 C.M.R. 39, 2 M.J. 31 (1976), that fruits of the type search in question here are not admissible in evidence. Although their reasons differ, that should not deter us from reaching the same result in this case.* Conversely, if they had ruled that the fruits of such searches were admissible, although precedent exists to the contrary, we would be duty-bound to follow their decision. Therefore, I would set aside the findings of guilty and return the case for a rehearing.

 In Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 1983, 32 L.Ed.2d 556 (1972), the Court in a 5-4 decision held that the imposition and carrying out of the death penalty were unconstitutional. There were three separate opinions written by the majority, each concurring in the result for different reasons. That decision, although fragmented like Roberts, foreclosed executions under state statutes then in existence.